Citation Nr: 1642214	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1988 to June 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran was scheduled for a September 2015 Board video conference hearing.  However, the Veteran was deemed a no-show for the hearing and to date the Veteran has not requested that the hearing be rescheduled.  As such, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2015).

The claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file shows that the documents are either duplicative of the VBMS file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities. 

The Board notes that the evidence of record suggests that the Veteran was employed at some point during the appeal period and that he may have some level of college education.  See April 2009 statement from the Veteran's mother; May 2011 VA examination; see also VA treatment records dated August 2010 to January 2013.  However, neither a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, nor a completed VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits are associated with the claims file.  As such, the Board finds that a remand is necessary to determine the Veteran's educational level and the nature of his employment during the appeal period.  

Additionally, the record reflects that the Veteran's service-connected disabilities (painful scars, status post quadriceps repairs associated with ruptured quadriceps muscle, right thigh rated at 20 percent, and ruptured quadriceps muscle, right thigh, rated at 10 percent) were last evaluated at a May 2011 VA examination.  In March 2013, the Veteran reported that his leg continues to worsen.  Given the length in time from the last VA examination and the Veteran's report, the Board finds that the Veteran should undergo another VA examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated January 2013 to the present.  

2. Contact the Veteran and ask that he complete and sign VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for TDIU.  

3. Thereafter, the Veteran should be scheduled for a VA Muscles Injuries examination and VA Scar examination for purposes of assessing all impairment associated with the Veteran's service connected ruptured quadriceps muscle, right thigh and painful scars, status post quadriceps repairs associated with ruptured quadriceps muscle, right thigh.  The entire file should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.

(a)  The examiner is asked to comment on the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work.

4. Then, adjudicate the issue of entitlement to a TDIU rating with consideration of whether referral to the Director, C&P Service under 38 C.F.R. § 4.16(b) is necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




